IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-55,686-02


EX PARTE TIMOTHY DELEON THOMAS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 9857-A IN THE 77TH JUDICIAL DISTRICT COURT
LIMESTONE COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
tampering with evidence and sentenced to ten years' imprisonment.  The Tenth Court of
Appeals affirmed his conviction.  Thomas v. State, No. 10-03-00080-CR (Tex. App.-Waco,
delivered October 27, 2004).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: January 10, 2007
DO NOT PUBLISH